                                                                                  p    i     L      E     Inl
                         IN THE UNITED STATES DISTRICT COURT                      r    JUL 2 4 2019

                                                                                  CLkhK, U.S. UlSTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                            RICHMOND^ VA       '

                                        Richmond Division




                                                      )
IN RE: MOTION TO SEAL INDICTMENT                      )      CRIMINAL NO. 3:19CR 104



                                       MOTION TO SEAL




       COMES NOW, the United States of America, by counsel, and respectfully moves that

this Court issue an Order sealing this case.

                                               Respectfully submitted

                                               G. ZACHARY TERWILLIGER
                                               UNITED STATES ATTORNEY




                                       By:
                                               Assistant United States Attorney
